Citation Nr: 0704132	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-30 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cerebral 
hemorrhage.

2.  Entitlement to service connection for cold injury 
residuals of the feet, hands, left leg, lips, ears, and face.

3.  Entitlement to service connection for a left knee injury.

4.  Entitlement to service connection for residuals of a 
brain concussion and contusion to the head, to include 
lightheadness and blackouts.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Newark, New Jersey.

The issues of entitlement to service connection for residuals 
of a brain concussion and contusion to the head, entitlement 
to service connection for cold injury residuals of the feet, 
hands, left leg, lips, ears, and face, and entitlement to 
service connection for a left knee injury are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran has a cerebral hemorrhage.


CONCLUSION OF LAW

A cerebral hemorrhage was not incurred or aggravated during 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in March 2001 and February 2004 from VA issued by the RO met 
the four notice requirements specified in Pelegrini.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated his service connection claim.  Nevertheless, 
the Board finds that any defect with respect to the timing of 
the notice was harmless error.  The content of the notice 
fully complied with the requirements of U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thereafter, the veteran's 
claim was readjudicated in the December 2006 supplemental 
statement of the case (SSOC) issued by the RO.  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Moreover, the 
veteran has not shown or alleged any prejudice in the content 
of the notice concerning this issue.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The letters identified above notified the veteran of the 
elements of existence of a disability and connection between 
his military service and that disability.  Further, the RO 
notified the veteran of additional information concerning 
disability ratings and effective dates in a December 2006 
letter.  The Board notes that any error in the timing or form 
of the latter notice is harmless.  Id.  As the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman. 

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, private treatment 
records, and VA treatment records have been obtained and 
associated with the claims file.  In this case, there is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  A VA medical examination was obtained to evaluate 
the veteran's claimed disability in April 2001.

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2006).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2006).

Entitlement to Service Connection for Cerebral Hemorrhage

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service medical records do not show any diagnosis or 
treatment for a cerebral hemorrhage during active service.  
After reviewing the veteran's claims file, including VA and 
private treatment notes as well as an April 2001 VA 
brain/spinal cord examination report, the Board notes that 
competent medical evidence of record does not show that the 
veteran has been treated for or diagnosed with a cerebral 
hemorrhage.  

The Board acknowledges the September 2003 statement from a RN 
- APNC (registered nurse - advanced practice nurse) included 
in the record.   In her statement, the nurse specifically 
indicates that the records do not show that the veteran was 
diagnosed with or treated for cerebral hemorrhage.  She 
states that cerebral hemorrhage cannot be ruled out as a 
residual of the veteran's in-service auto accident, as 
appropriate medical care was not provided during service. 

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, a claim for entitlement to service 
connection for cerebral hemorrhage is not warranted.  In this 
case, service medical records do not show the veteran had or 
currently has a cerebral hemorrhage related to active 
service.  Further, there is no current objective medical 
evidence of a cerebral hemorrhage for which compensation may 
be established.  As the Board finds that the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a cerebral hemorrhage 
is denied.


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2006).

The veteran asserts that he has a left knee disability as a 
result of an in-service left knee injury.  Service medical 
records show that the veteran injured his left knee in 
September 1957.  An assessment of mild sprained medial 
collateral ligament of the left knee was indicated in a 
September 1957 service treatment note.  It was further 
indicated that the veteran had pain and weakness over the 
medial collateral ligament.  X-ray results did not reveal any 
abnormalities.  Thereafter, VA outpatient treatment records 
dated in October 2003 and October 2004 showed complaints of 
left knee pain and noted a finding of left knee arthralgia.  
Consequently, the Board finds that the veteran should be 
afforded a VA examination to determine whether he suffers 
from any current residuals of a claimed left knee disability 
and whether any such left knee injury residuals were incurred 
in or aggravated by active service.  

The veteran also asserts that he has current residuals of a 
brain concussion and contusion to the head, to include 
lightheadness and blackouts, as a result of a head injury 
sustained during an in-service automobile accident.  Service 
medical records show that the veteran was involved in an auto 
accident in December 1957 and note findings of concussion of 
the brain and contusion of the right postarticular area.  An 
addition January 1958 service treatment note showed that the 
veteran had a normal neurological examination but exhibited 
mild signs and symptoms of post concussion syndrome.  
Thereafter, in an April 2001 VA examination report, the 
examiner noted that he had not reviewed the veteran's claims 
file and listed diagnoses of blackouts of unclear etiology as 
well as episodic lightheadedness that seemed to have occurred 
following a head injury.  On remand, the veteran should be 
afforded another VA examination (brain/spinal cord, cranial 
nerves, and miscellaneous neuro disorders) to clarify whether 
he suffers from any current head injury residuals related to 
an in-service head injury after a December 1957 auto 
accident.

In addition, the veteran contends that he suffers from cold 
injury residuals of the feet, hands, left leg, lips, ears, 
and face after his service assignments in Michigan during 
1954 and in Japan during 1955 and 1956.  In this respect, the 
Board notes that the veteran's service personnel records show 
that the veteran was stationed in Michigan as well as Japan 
during his active service from September 1954 to March 1958.  
In an April 2001 VA cold injury examination report, the 
examiner listed a diagnosis of frostbite injuries to hands 
and feet and indicated that he had not reviewed the veteran's 
claims file.  In an April 2001 VA brain and spinal cord 
examination report, the examiner listed an assessment of 
frostbite from exposure (by history).  While the examiner 
further indicated there was no history suggesting neuropathy 
related to exposure and noted that recent sensory symptoms 
were not likely related to exposure 40 years ago, he opined 
that the basis for peripheral sensory deficit findings on 
examination was not clear.  

Private treatment records dated in September 2000 and June 
2004 showed diagnoses of ataxia, neuromyopathy, and rule out 
compression.  In addition, a June 2004 nerve conduction study 
report listed an impression of peripheral neuropathy.  In the 
June 2004 report, the physician noted a significant history 
of alcohol intake causing neuromyopathy and mild ataxia but 
offered no opinion as to etiology of the veteran's peripheral 
neuropathy.  VA treatment records dated in 2004 show 
continued complaints of pain and numbness of the legs and 
findings of peripheral neuropathy.  Based on the evidence 
discussed above, the Board finds that the veteran should be 
afforded an additional VA cold injury protocol examination to 
clarify whether he suffers from any current cold injury 
residuals of the feet, hands, left leg, lips, ears, and face 
and whether any such cold injury residuals were incurred in 
or aggravated by active service.  

As required under 38 C.F.R. § 3.159(c)(1), VA must attempt to 
procure treatment records identified by the veteran.  See 38 
C.F.R. § 3.159(c) (2006).  In an October 2004 VA treatment 
note, the veteran indicated that he had been treated by a 
private physician (Dr. B.M.) in July 2004.  Prior to the VA 
examinations, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  In this regard, the RO 
should again specifically request the veteran to provide 
authorization to enable it to obtain copies of all records of 
his treatment and evaluation by Dr. B.M.

As a final matter, evidence of record indicates that the 
veteran failed to report to VA examinations (brain/spinal 
cord, cranial nerves, and miscellaneous neuro disorders) 
scheduled in November 2006 to evaluate his claimed residuals 
of a brain concussion and contusion to the head.  The 
appellant is hereby notified that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claims.  See 38 C.F.R. § 3.655 (2006); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO should request the veteran to 
provide authorization to enable it to 
obtain copies of all records of his 
treatment and evaluation by Dr. B. M. (as 
identified in the June 2004 statement in 
the claims file).

2.  The RO should obtain all available 
treatment records for the veteran's 
claimed left knee, cold injury, and 
neurological disabilities from the VA 
Medical Center in Lyons, New Jersey for 
the period from July 2005 to the present. 

3.  Schedule the veteran for a VA 
neurological examination to show the 
nature and etiology of his claimed 
residuals of a brain concussion and 
contusion to the head, to include 
lightheadness and blackouts.  For each 
diagnosis made, the examiner should 
indicate whether it is at least as likely 
as not (i.e., a probability of 50 percent 
or greater) that the diagnosed disability 
is related to the veteran's head injury 
during active service, or is otherwise 
related to active service.  Any necessary 
related studies should be performed.  A 
complete rationale for all opinions should 
be expressed.  Send the claims folder to 
the examiner for review.

4.  Schedule the veteran for a VA 
orthopedic examination to show the nature 
and etiology of his claimed left knee 
disability.  For any diagnosis made, the 
examiner should indicate whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) that 
the diagnosed disability is related to the 
veteran's left knee injury during active 
service, or is otherwise related to active 
service.  Any necessary related studies, 
including range of motion tests and X-
rays, should be performed.  A complete 
rationale for all opinions should be 
expressed.  Send the claims folder to the 
examiner for review.

5.  Schedule the veteran for a VA cold 
injury protocol examination to show the 
nature and etiology of his claimed cold 
injury residuals of the feet, hands, left 
leg, lips, ears, and face.  For any 
diagnosis made, the examiner should 
indicate whether it is at least as likely 
as not (i.e., a probability of 50 percent 
or greater) that the diagnosed disability 
is related to events incurred during 
active service, including cold exposure.  
Any necessary related studies, including 
range of motion tests and X-rays, should 
be performed.  A complete rationale for 
all opinions should be expressed.  Send 
the claims folder to the examiner for 
review.

6.  Readjudicate the issues of entitlement 
to service connection for a left knee 
injury, entitlement to service connection 
for cold injury residuals of the feet, 
hands, left leg, lips, ears, and face, and 
entitlement to service connection for 
residuals of a brain concussion and 
contusion to the head, to include 
lightheadness and blackouts.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


